DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner would like to note that since the claims recite the strike tray, the claims are drawn to the embodiment in Figures 6 and 6A.
Specification
The disclosure is objected to because of the following informalities: In Paragraph 44, line 5, the phrase “cavity 128” should be changed to “cavity 131.”  
Appropriate correction is required.
Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
In regards to claim 4, line 2, the phrase “a sensor” should be changed to “at least one sensor,” in line 3, the phrase “a permanent magnet” should be changed to “at least one permanent magnet,” and in lines 3-5, each instance of the phrase “said sensor” should be changed to “said at least one sensor.”
In regards to claim 11, the claim should read as follows: “The strike plate assembly of claim 7 configured to operate in conjunction with at least one position sensor mounted to a door frame associated with the door, said strike plate assembly further comprising at least one magnet connected to said strike tray and configured to align with said at least one sensor when said door is closed relative to said door frame, wherein movement of said door away from said door frame is detected by said at least one sensor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, it is unclear how the device includes a singular sensor and a singular permanent magnet, when the specification and drawings show the device having two sensors and two cooperating magnets.  For examination purposes, the claim will be examined as reciting that the device includes at least one sensor and at least one permanent magnet.  See claim objections above.
In regards to claim 11, it is unclear how the device includes a singular position sensor and a singular magnet, when the specification and drawings show the device having two position sensors and two cooperating magnets.  For examination purposes, the claim will be examined as reciting that the device includes at least one position sensor and at least one magnet.  See claim objections above.
In regards to claim 11, the relationship between the door frame and the door is unclear from the claim language.  It is understood from the specification that the door swings or moves relative to the door frame, and will be examined as such.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolov (US-5641187).
In regards to claim 1, Frolov discloses an electromagnetic door lock for selectively locking and unlocking a door 12 to a door frame 16, said door being pivotally coupled to said door frame, the electromagnetic door lock comprising: a) an electromagnet 28 mountable to said door frame; b) a strike plate assembly (Figure 6) configured to be mounted to said door comprising: i) a strike plate 122; and ii) a strike tray 124 configured to receive said strike plate and disposed between said strike plate and said door.
In regards to claims 2 and 8, Frolov discloses that said strike tray includes a cavity (space in which the strike plate 122 is located, Figure 6), wherein said cavity is proportioned to receive said strike plate (Figure 6).
In regards to claim 5, Frolov discloses a) at least one sensor 46, 48 connected to said door frame; and b) at least one permanent magnet 136 connected to said strike tray and aligned with said at least one sensor when said door is closed, wherein movement of said door away from said door frame is detected by said at least one sensor (Col. 5, line 61 – Col. 6, line 6).
In regards to claims 6 and 12, Frolov discloses that said strike plate is movably mounted to said strike tray (Figures 1 and 6 and Col. 5, lines 19-38).
In regards to claim 7, Frolov discloses a strike plate assembly of an electromagnetic door lock configured to be mounted to a door 12, said strike plate assembly comprising: a) a strike plate 122; and b) a strike tray 124 configured to receive said strike plate and disposed between said strike plate and said door (Figure 6).
In regards to claim 11, Frolov discloses that the strike plate assembly is configured to operate in conjunction with at least one position sensor 46, 48 mounted to a door frame 16 associated with said door, said strike plate assembly further comprising at least one magnet 136 connected to said strike tray configured to align with said at least one position sensor when said door is closed relative to said door frame, wherein movement of said door away from said door frame is detected by said at least one position sensor (Col. 5, line 61 – Col. 6, line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolov (US-5641187) in view of McDaniel et al. (US Pub. No. 2007/0283528).  Frolov discloses the electromagnetic lock and strike plate assembly, as applied to claims 1 and 7 above, but fails to disclose that the strike tray includes indicia that is instructive of proper positioning of the electromagnetic lock.  McDaniel et al. teaches a component 100 having indicia that is instructive of the proper positioning of the component (Figures 1A and 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include indicia on the strike tray so as to provide a user with instructions on how to position the strike tray, such that the electromagnetic door lock is properly located for its intended use and operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 31, 2022